DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-20, as filed are currently pending and have been considered below.

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 1, the term “stich” should be replaced by --stitch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claims have omitted how the coupling member (120) is joined to the sewn member (140). The coupling member (120) and base (150) completely lack any interrelation with the sewn member (140) in the claims. As currently described in the claims, the coupling member and sewn member are distinct structures without any description how they are interconnected such that one would understand they could be used together. 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber (US 2008/0100049).
Regarding claim 1, Webber discloses an apparatus comprising:
a base (Fig. 2 as annotated below shows a member spanning the U-shaped coupling member);
a coupling member (Fig. 2 as annotated below) coupled to the base having a lengthwise dimension (normal to the plane of the drawing), and a widthwise dimension (in the x-direction as shown), wherein the coupling member is coupled to the base across the widthwise dimension on opposite sides of the lengthwise dimension and wherein a recess (18) is formed between the base and the coupling member and further between the two opposite sides of the lengthwise dimension;
a sewn member (64) comprising:

a folded region including the lengthwise end of the strap, wherein the folded region overlaps the body (Fig. 4 as shown), and wherein the folded region corresponds to the recess (as best understood Fig. 2A shows how the folded end corresponds or matches within the recess such that the folded end is shown passing through 84 and into the recess 18); and
a primary stitch (74) extending through both the folded region and the body of the strap.

    PNG
    media_image1.png
    636
    760
    media_image1.png
    Greyscale

.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maley (US 2008/0301912).
Regarding claim 1, Maley discloses an apparatus comprising:
a base (31);
a coupling member (12) coupled to the base having a lengthwise dimension, and a widthwise dimension, wherein the coupling member is coupled to the base across the widthwise dimension on opposite sides of the lengthwise dimension (via stitches 40) and wherein a recess (a recess is formed between stitches 40 and below button 12) is formed between the base and the coupling member and further between the two opposite sides of the lengthwise dimension;
a sewn member (formed from 18 and wrapped around 14) comprising:
a strap (14) having a body and a lengthwise end (Fig. 3 as shown);
a folded region including the lengthwise end of the strap, wherein the folded region overlaps the body (as folded around 14), and wherein the folded region corresponds to the recess (as best understood folded region of the strap matches or has a close similarity in dimension as the recess); and
a primary stitch (19) extending through both the folded region and the body of the strap. (Fig. 3 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Webber as applied to claim 1 above.
Regarding claim 4, Webber discloses nylon (Paragraph 15, line 11) but fails to specify wherein the sewn member comprises nylon webbing. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use nylon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maley as applied to claim 1 above.
In re Leshin, 125 USPQ 416.

Regarding claim 8, Maley further discloses the base comprises a non-elastic woven material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-elastic woven material for the kneepad material of Maley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2-3, 5-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.

Applicant has argued that element 18 of Webber cannot be considered as a recess as it is defined as an inflator. Paragraph 17, lines 2-3 describe wherein a cushion is “in fluid communication with the inflator 18” The inflator at least comprises a recess such that fluid within the inflator is in communication with fluid with the cushion.
The addition of the term “corresponds” has been addressed in the above rejections. However, Examiner notes that correspondence does not clearly convey the meaning in which Applicant has intended. Applicant merely refers to Fig. 4 and notes that in Webber the opening 84 corresponds with the strap. If Applicant is meaning that the folded region is inserted into the opening 84, then as noted in the above rejection under 112, such relationship is not clearly indicated. This apparent intention appears in Applicant’s remarks regarding Maley, but as noted above, such structural connection is not clearly linked with the current terminology.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677